Citation Nr: 0401728	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension benefits due to the 
need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1965 to June 1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The RO granted the veteran's 
claim of entitlement to increased pension benefits, based on 
a finding that he was housebound by his various non-service-
connected disabilities (38 U.S.C.A. § 1521(e) (West 1991); 
38 C.F.R. § 3.351(a)(1) (2000)); however, the RO denied the 
veteran's claim of entitlement to increased pension benefits, 
based the need for the regular aid and attendance of another 
person.  38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a)(1).  


FINDING OF FACT

The veteran is not bedridden, or a patient in a nursing home, 
nor is he blind in both eyes or helpless or so nearly 
helpless as to require the regular aid and attendance of 
another person.


CONCLUSION OF LAW

The criteria for a grant of special monthly pension, based on 
the need for the regular aid and attendance of another 
person, have not been met.  38 U.S.C.A. §§ 1502(b), 1521(d), 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  In August 2001, the VA 
published final regulations implementing the VCAA.  66 Fed. 
Reg. 45620 (August 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  

By virtue of information in various documents, including the 
Statement of the Case (SOC); the Supplemental Statement of 
the Case (SSOC); and a letter, dated in March 2001, the 
veteran and his representative were notified of evidence 
necessary to substantiate the veteran's claim of entitlement 
to an increased level of VA pension, due to a need for the 
regular aid and attendance of another person.  Indeed, the 
SOC and SSOC set forth the provisions of 38 C.F.R. § 3.159.  
Those provisions informed the veteran of what evidence and 
information VA would obtain for him, with specific references 
to such materials as government reports and medical records.  
The RO also explained what information and evidence the 
veteran needed to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  38 C.F.R. § 3.159(b)(1).  

The RO has made efforts to obtain relevant records adequately 
identified by the veteran.  For example, in October 2000; 
March 2001; and December 2002, the RO requested information 
and/or evidence from the veteran.  In December 2002, the RO 
also requested evidence from Dr. R. D. 

The following evidence has been received in support of the 
veteran's appeal:  a report from A. N., M.D., dated in 
November 1999; a report from J. J. L., M.D., dated in January 
2000; records and reports from Dr. R. D., dated from April 
2000 through November 2002; reports of examinations performed 
by the VA in July 2000, March 2001, December 2002, and 
January 2003; records from the San Juan VA Medical Center 
(MC) reflecting the veteran's treatment from June through 
December 2002; and the transcript of the veteran's hearing 
held at the RO in November 2002.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the appellant in the development of 
her claim.  In fact, it appears that all relevant evidence 
identified by the appellant has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that she has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
the issue of entitlement to an increased rate of pension due 
to the need for aid and attendance.  As such, there is no 
reasonable possibility that further development would unearth 
any additional relevant evidence.  Indeed, such development 
would serve no useful purpose and, therefore, need not be 
performed in order to meet the requirements of the VCAA.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Accordingly, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA, poses no threat of harm or prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
VAOPGCPREC 16-92.  

II.  The Facts and Analysis

The veteran seeks a higher level of pension due to his 
professed need for the regular aid and attendance of another 
person.  38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a)(1).  

A person shall be considered to be in need of a regular aid 
and attendance if such person is (1) a patient in a nursing 
home or (2) helpless or blind, or so nearly helpless or blind 
as to need or require the regular aid and attendance of 
another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b).  

In determining whether the veteran is helpless or nearly so 
helpless as to require the regular aid and attendance of 
another person, the following circumstances will be 
considered:  inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a).

A finding that the veteran is bedridden will be a proper 
basis for the determination that he is in need of the regular 
aid and attendance of another person.  Bedridden means that 
condition which, through its essential character, actually 
requires that the veteran remain in bed.  The fact that 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the veteran's condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. 
§ 3.352(a).  

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c)

The veteran has been found to be permanently and totally 
disabled for VA pension purposes, due to the following 
disabilities (all non-service-connected):  back disability 
manifested by lumbar scoliotic deformity, dorsal kyphosis, 
discogenic disease at L3-L4, spondylosis and 
spondylolisthesis of L5 over S1, and degenerative joint 
disease of the lumbar spine, evaluated as 100 percent 
disabling; status post gastrectomy, status post peptic ulcer 
disease, evaluated as 20 percent disabling; degenerative 
joint disease of the left shoulder, evaluated as 20 percent 
disabling; degenerative joint disease of the right shoulder, 
evaluated as 20 percent disabling; degenerative joint disease 
of the left knee, evaluated as 10 percent disabling; 
degenerative joint disease of the left elbow, evaluated as 10 
percent disabling; degenerative joint disease of the right 
elbow, evaluated as 10 percent disabling; degenerative joint 
disease of the left wrist , evaluated as 10 percent 
disabling; degenerative joint disease of the right wrist, 
evaluated as 10 percent disabling; degenerative joint disease 
of the left hip, evaluated as 10 percent disabling; 
degenerative joint disease of the right hip, evaluated as 10 
percent disabling; degenerative joint disease of the left 
ankle, evaluated as 10 percent disabling; degenerative joint 
disease of the right ankle, evaluated as 10percent disabling; 
high blood pressure, evaluated as 10 percent disabling; 
hematopoietic hyperplasia, von Willebrand's disease, 
evaluated as 10 percent disabling; status post epigastric 
incisional herniorraphy, evaluated as noncompensable; status 
post bilateral inguinal herniorraphy, evaluated as 
noncompensable; and status post appendectomy, evaluated as 
noncompensable.  The combined rating was 100 percent.  

Despite the significant number and extent of the veteran's 
disabilities, the record does not indicate that the veteran 
is blind or confined to a nursing home or bedridden.  
Although the transcript of his hearing and the report of his 
December 2002 VA examination indicate that typically, the 
veteran remains in bed all day, there is no evidence that the 
essential character of his condition actually requires him to 
do so or that a physician has prescribed that he do so.  
Thus, to prevail, the evidence must show that he is so 
helpless or nearly so helpless that he meets the other 
criteria set forth in 38 C.F.R. § 3.352(a).  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the veteran is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a); see 
VAOPGCPREC 21-94.  

A further review of the evidence discloses that in April 2000 
and November 2002, the veteran's private physician, Dr. R. 
D., stated that the veteran required the assistance of 
another to realize routine duties such as personnel care.  
The preponderance of the evidence, however, suggests 
otherwise.  Although the veteran requires the use of a cane 
to walk and has multiple orthopedic problems, his other 
physicians, such as A. N., M.D., and J. J. L., M.D., do not 
substantiate the need for the regular aid and attendance of 
another individual.  Rather, they report that his limitations 
involve kneeling, squatting, negotiating stairs, heavy 
lifting, and pushing.  Moreover, there is no evidence that 
the veteran wears any special prosthetic or orthopedic 
appliances which need frequent adjustment.  While the report 
of the December 2002 VA examination shows that the veteran 
needs to be accompanied when venturing outside, the evidence 
also shows that he can move independently about his house and 
even outside for at least a short distance (see also the 
transcript of the November 2002 hearing).  In fact, there is 
evidence that he walks frequently and has no limitations in 
his mobility (VA records reflecting treatment in August 
2002).  Although his wife has testified that the veteran is 
unable to bend sufficiently to wash the lower areas of his 
body, the record discloses that he is well able to care for 
himself and to protect himself from hazards or dangers 
incident to his daily environment.  Indeed, during his 
hearing, the veteran and his spouse acknowledged that he is 
able to brush his teeth, attend to the wants of nature, wash 
his upper body, and feed himself.  Moreover, during his VA 
examinations (see, e.g., the report of the VA psychiatric 
examination performed in December 2002), he was found to be 
mentally competent to manage his VA funds.  As such, the 
veteran does not meet or more nearly approximate the VA 
criteria a higher level of pension due to the need for the 
regular aid and attendance of another person.  Accordingly, 
the veteran's appeal is denied.  

In arriving at this decision, the Board has carefully 
considered the statements and testimony rendered by the 
veteran and his spouse in support of appeal.  While they are 
no doubt sincere in their feeling that the veteran requires 
the regular aid and attendance of another person, resolution 
of that question requires medical expertise which neither the 
veteran nor his spouse possess.  Thus, their opinions, 
without more, cannot be considered competent evidence to 
support a grant of special monthly pension.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 


ORDER

Entitlement to special monthly pension benefits due to the 
need for the regular aid and attendance of another person is 
denied.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



